Citation Nr: 0305489	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  94-25 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a right varicocele 
as secondary to service-connected left spermatic vein 
ligation, left orchiectomy, and excision of left spermatic 
cord.

2.  Entitlement to a total disability rating for compensation 
based on individual unemployability due to service-connected 
disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from October 1980 to 
February 1981, and from October 1982 to July 1985. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions issued in January 
1993 (TDIU) and February 2000 (service connection for right 
varicocele) by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky.  

In March 1999, the Board remanded the issue of entitlement to 
TDIU for the RO to address the inextricably intertwined issue 
of whether new and material evidence had been submitted to 
reopen the claim for service connection for a psychiatric 
disorder secondary to service-connected disabilities.  In a 
May 1999 rating decision, the RO determined that new and 
material evidence had not been submitted and denied reopening 
of the claim for service connection for a psychiatric 
disorder secondary to service-connected disabilities.  The 
veteran was notified of this decision and his appellate 
rights by a letter dated June 2, 1999; however, neither the 
veteran nor his representative entered a notice of 
disagreement with this decision within one year of the June 
1999 notice of the decision.  See 38 C.F.R. § 20.302 (2002).  
A May 2000 letter from the veteran did not mention a 
psychiatric disorder, did not express dissatisfaction or 
disagreement with the May 1999 rating decision, and did not 
express a desire to contest the result of that decision.  See 
38 C.F.R. § 20.201.  Accordingly, the May 1999 RO decision to 
deny reopening of the claim for service connection itself 
became a final decision.  See 38 C.F.R. § 20.1103.  As 
service connection has been denied for a psychiatric 
disorder, the Board may not consider impairment attributable 
to the veteran's non-service-connected psychiatric disorder 
in determining whether he meets the criteria for a TDIU.  

The Board notes that the veteran appears to be attempting to 
raise additional claims for service connection for a skin 
disorder (October 2000), a temporary total rating (April 
2001), and a claim under the provisions of 38 U.S.C.A. § 1151 
(April 2001).  These issues, however, have not been 
adjudicated, developed or certified for appellate review.  
The Board may only exercise jurisdiction over an issue after 
an appellant has filed both a timely notice of disagreement 
to a rating decision denying the benefit sought, and a timely 
substantive appeal.  38 U.S.C.A. § 7105 (West 2002); Roy v. 
Brown, 5 Vet. App. 554 (1993).  Accordingly, these issues are 
referred to the RO for appropriate consideration.


FINDINGS OF FACT

1.  All evidence necessary to decide the claims on appeal has 
been obtained; the RO has notified the veteran of the 
evidence needed to substantiate the claims addressed in this 
decision, obtained all relevant evidence designated by the 
veteran, and provided him VA medical examinations with 
medical opinions in order to assist him in substantiating his 
claims for VA compensation benefits.

2.  A right varicocele was not manifested during service and 
is not shown to be causally or etiologically related to the 
service-connected left spermatic vein ligation, left 
orchiectomy, or excision of left spermatic cord.

3.  The veteran's service-connected disabilities are not of 
such a severity as to preclude him from engaging in all types 
of substantially gainful employment consistent with his 
education and occupational background.


CONCLUSIONS OF LAW

1.  A right varicocele was not incurred in or aggravated by 
active service, and is not proximately due to or the result 
of the service-connected left spermatic vein ligation, left 
orchiectomy, and excision of left spermatic cord.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310 (2002).  

2.  The criteria for the assignment of a total disability 
rating for compensation based on individual unemployability 
due to service-connected disabilities have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.340, 3.341, 4.16 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The VA has issued regulations to implement the 
Veterans Claims Assistance Act of 2000.  38 C.F.R. § 3.159 
(2002).  The Board finds that, in this appellant's case, the 
requirements of the Veterans Claims Assistance Act of 2000 
and implementing regulations have been met.  

In the rating decisions, Statements of the Case, and 
Supplemental Statement of the Case, the RO advised the 
appellant of what must be demonstrated to establish service 
connection for painful right varicocele as secondary to 
service-connected left spermatic vein ligation, left 
orchiectomy, and excision of left spermatic cord, and to 
establish entitlement to a TDIU.  In a January 2002 letter, 
the RO advised the veteran of the Veterans Claims Assistance 
Act of 2000, specifically advised the veteran that VA would 
obtain any additional evidence identified by the veteran, and 
specifically advised him to report for a VA examination.  The 
Board finds that the RO has obtained, or made reasonable 
efforts to obtain, all records or other evidence that might 
be relevant to the appellant's claims, and the appellant has 
not identified any additional records or other evidence that 
has not been obtained.  The RO specifically requested VA 
treatment records.  The veteran was afforded a VA 
compensation examination with medical opinion in February 
2002.  In accordance with a March 1999 Board remand, a 
February 2002 VA genitourinary examination included opinions 
regarding the etiology of right varicocele and pain.  The RO 
specifically advised the veteran that it was requesting the 
February 2002 VA examination to assist in development of his 
claims.  Thus, the veteran has been advised which portion of 
evidence is to be provided by him and which portion VA would 
attempt to obtain, in accordance with 38 U.S.C.A. § 5103(a).  
Accordingly, no further notice to the appellant or assistance 
in acquiring additional evidence is required by the new 
statute and regulations.  

II.  Secondary Service Connection for Right Varicocele

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2002).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  The nexus requirement may be 
satisfied by evidence that a chronic disease subject to 
presumptive service connection was manifest to a compensable 
degree within the prescribed period.  Traut v. Brown, 6 Vet. 
App. 495, 497 (1994); Goodsell v. Brown, 5 Vet. App. 36, 43 
(1993).   

VA regulations further provide that service connection may be 
established on a secondary basis for a disability which is 
shown to be proximately due to or the result of a service-
connected disability.  Establishing service connection on a 
secondary basis requires evidence sufficient to show that (1) 
a current disability exists, and (2) the current disability 
was either (a) caused, or (b) aggravated by a service-
connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 
7 Vet. App. 439 (1995). 

In this veteran's case, service connection has been 
established for the disabilities of left spermatic vein 
ligation, left orchiectomy, and excision of left spermatic 
cord.  Through written submissions, hearing testimony, and 
his representative's oral and written argument, the veteran 
contends that he now has painful right varicocele secondary 
to the service-connected disabilities.  

After a review of the evidence of record, the Board finds 
that the weight of the competent medical evidence of record 
demonstrates that the veteran's currently diagnosed painful 
right varicocele was not caused or aggravated by his service-
connected disabilities of left spermatic vein ligation, left 
orchiectomy, or excision of left spermatic cord.  The right 
varicocele was not manifested during service, nor does the 
veteran contend that it was manifested during service.  The 
evidence reflects that in 1994 and on subsequent occasions in 
1999 the veteran was evaluated for pain of the right groin 
and right testes.  However, there is no medical opinion 
evidence that weighs in favor of the veteran's claim for 
service connection for a painful right varicocele.  The 
evidence weighing against the veteran's claim includes three 
separate VA compensation examination reports in September 
1994, August 1999, and February 2002 that reflect the VA 
examiners' opinions that it is unlikely that the veteran's 
painful right varicocele is etiologically related to his 
service-connected disabilities.  

The veteran's written statements and testimony do not 
constitute the required medical nexus evidence to support his 
claim for secondary service connection.  While the veteran is 
competent to report and describe to a medical professional 
any symptoms he experiences at any time, it is the province 
of health care professionals to enter conclusions that 
require medical opinions, including a medical diagnosis and 
an opinion as to the relationship between a current 
disability and another disability.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  

Based on this evidence, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
that his right varicocele is caused or aggravated by his 
service-connected left spermatic vein ligation, left 
orchiectomy, or excision of left spermatic cord.  For these 
reasons, the Board finds that service connection is not 
warranted for a right varicocele as secondary to service-
connected left spermatic vein ligation, left orchiectomy, or 
excision of left spermatic cord.  

III.  TDIU

A veteran may be awarded a TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from his service-connected 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 
4.16.  A total disability rating may be assigned where the 
schedular rating is less than total when the disabled person 
is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Consideration may 
be given to a veteran's level of education, special training, 
and previous work experience in arriving at a conclusion, but 
not to his age or the impairment caused by any non-service-
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The term "unemployability," as used in VA regulations 
governing total disability ratings, is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  VAOPGC 75-91.  The issue is whether the 
veteran's service-connected disability or disabilities 
preclude him from engaging in substantially gainful 
employment (i.e., work which is more than marginal, that 
permits the individual to earn a "living wage").  See Moore 
v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, 
the Board may not reject the claim without producing 
evidence, as distinguished from mere conjecture, that the 
veteran's service-connected disability or disabilities do not 
prevent him from performing work that would produce 
sufficient income to be other than marginal.  Friscia v. 
Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. 
App. 532, 537 (1994).  

In determining whether the veteran is entitled to a TDIU, 
neither the veteran's non-service-connected disabilities nor 
his advancing age may be considered.  Van Hoose v. Brown, 4 
Vet. App. 361 (1993).  The United States Court of Appeals for 
Veterans Claims (Court) has held that the central inquiry in 
determining whether a veteran is entitled to a total rating 
based on individual unemployability is whether service-
connected disabilities alone are of sufficient severity to 
produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 
(1993).  The test of individual unemployability is whether 
the veteran, as a result of his service-connected 
disabilities alone, is unable to secure or follow any form of 
substantially gainful occupation which is consistent with his 
education and occupational experience.  38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16; Hatlestad, 
5 Vet. App. 524.  

The veteran contends that he is entitled to a TDIU due to his 
service-connected disabilities of left spermatic vein 
ligation, left orchiectomy, and excision of left spermatic 
cord, with related symptomatology.  At the August 1998 
personal hearing before the BVA, the veteran has also 
testified that the SSA disability rating was based on 
findings of pain and "emotional problems."  The veteran 
contends that he is "unable to work due to pain, swelling, 
lack of sleep" due to his service-connected disabilities and 
his painful right varicocele. 

At the personal hearing in August 1998, the Board informed 
the veteran that, for consideration of a TDIU, only service-
connected disabilities could be considered, and that the 
psychiatric disability would have to be service connected 
before its impact could be considered for TDIU purposes.  
Upon remand of the TDIU issue by the Board to the RO in March 
1999, in a May 1999 rating decision the RO determined that 
new and material evidence had not been submitted and denied 
reopening of the claim for service connection for a 
psychiatric disorder secondary to service-connected 
disabilities.  Even after notice of his appellate rights, the 
veteran failed to enter a notice of disagreement with this 
decision within one year of the June 1999 notice of the 
decision; therefore, the May 1999 rating decision became 
final.  38 C.F.R. §§ 20.302, 20.1103.  

Likewise, as service connection has been denied for a 
psychiatric disorder, the Board may not consider impairment 
attributable to the veteran's non-service-connected 
psychiatric disorder, diagnosed as dysthymia and somatization 
disorder, in determining whether he meets the criteria for a 
TDIU.  The veteran testified that in November 1993 that he 
was unable to hold a job because he could not control his 
actions or emotions, which he attributed to pain; however, 
such symptomatology has been attributed by the competent 
medical evidence to the veteran's somatization disorder.  The 
Board notes evidence of unemployability (inability to keep a 
job) attributable to the veteran's non-service-connected 
psychiatric disorder.  For example, a December 1993 VA mental 
disorders examination reflects a Global Assessment of 
Functioning scale score (GAF) of 50 assigned to the veteran's 
non-service-connected moderately severe dysthymia.  The GAF 
is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Diagnostic and Statistical Manual 
of Mental Disorders 32 (4th ed. 1994).  The GAF is based on 
all of the veteran's psychiatric impairments.  A GAF of 41 to 
50 indicates serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A 
September 1994 VA mental disorders examination reflects a GAF 
of 45 to 50 assigned to the veteran's non-service-connected 
somatization disorder.  A GAF of 41 to 50 indicates serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  

With regard to the veteran's contention that he is "unable 
to work due to pain, swelling, lack of sleep" due to both 
his service-connected disabilities and his non-service-
connected painful right varicocele, the Board may not 
consider such non-service-connected disability in determining 
whether a TDIU is warranted.  As indicated in this decision, 
the appeal for service connection for painful right 
varicocele as secondary to service-connected left spermatic 
vein ligation, left orchiectomy, and excision of left 
spermatic cord, has been denied.  

Similarly, the Board notes that, at a VA examination in 
September 1994, the veteran reported that he had not been 
able to hold a job since 1989 due to severe back pain and 
groin pain, and that he had to stop work on a farm with a 
friend because of the back and groin pain.  As service 
connection has not been established for back pain, the Board 
also may not consider reported back pain in determining the 
veteran's unemployability.  

The Board has considered the fact that the veteran has been 
awarded disability compensation by the U.S. Social Security 
Administration (SSA).  At the August 1998 personal hearing 
before the Board, the veteran testified that the SSA 
disability rating was based on findings of pain and (non-
service-connected) "emotional problems."  At a VA 
examination in February 2002, the veteran reported that he 
had been disabled since June 1990 for (non-service-connected) 
depression and (service-connected) left orchialgia.  The SSA 
decision was indicated to have been based on VA medical 
records, and was indicated to have been based not only on the 
veteran's service-connected disabilities, but also on his 
non-service-connected psychiatric disorders.  Rating criteria 
used by SSA, while pertinent to the adjudication of a claim 
for VA benefits, are not controlling for VA purposes.  
Collier v. Derwinski, 1 Vet. App. 413 (1991); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  

The issue is whether the veteran's service-connected 
disabilities alone preclude him from securing or following 
substantially gainful employment.  The veteran's service-
connected disabilities of left spermatic vein ligation, left 
orchiectomy, and excision of left spermatic cord, are 
productive of tenderness and pain, including pain on 
objective demonstration, but are not shown to be productive 
of significant limitation of function.  The veteran has 
complained of symptoms associated with his service-connected 
disabilities that included voiding dysfunction and shooting 
pain.  While the veteran does have pain and tenderness 
associated with his service-connected disabilities, the 
assigned 10 percent and noncompensable ratings contemplate 
such symptomatology of pain.  While the veteran has some 
limitation of function, it is not demonstrated to be 
significant.  There is no medical opinion evidence of record 
that the veteran is unable to obtain or maintain 
substantially gainful employment due solely to his service-
connected disabilities, including pain attributed to the 
service connected disabilities. 

The evidence of record shows that in service the veteran's 
military occupational specialties were heavy equipment 
operator and medical administrative specialist.  On a TDIU 
application received in September 1992, the veteran wrote 
that he had completed a GED; had been self employed from 1987 
to 1989, doing yard work, aluminum cans, and carpentry; that 
he became disabled in 1990; he had been trained for pedigree 
dog grooming in 1990 prior to becoming disabled; and he was 
dealing with testicle and leg pain and depression.  At a VA 
examination in December 1993, the veteran reported that after 
service he held various jobs such as a newspaper route, 
factory work, restaurant work, and construction work doing 
carpentry until he got hurt in 1990 while helping a friend on 
the farm.  At a VA examination in September 1994, the veteran 
reported that he spent time watching television or action 
movies or reading books.  At a VA examination in February 
2002, the veteran reported that he was still able to do light 
housework.  

After a review of the evidence of record, the Board finds 
that the weight of the evidence is against the veteran's 
claim for a TDIU.  The weight of the evidence does not 
demonstrate that the veteran's service-connected disabilities 
of left spermatic vein ligation, left orchiectomy, and 
excision of left spermatic cord prevent all substantially 
gainful employment for which he is qualified by reason of his 
education and work experience.  The evidence of record 
demonstrates that the veteran is unemployable due to 
substantial non-service-connected disabilities, including 
psychiatric disability of dysthymia and either actual painful 
right varicocele or somatization disorder.  The evidence 
shows that the veteran became unemployable in 1990 for 
reasons unrelated to his service-connected disabilities.  For 
these reasons, the Board finds that the veteran does not meet 
the criteria for a TDIU.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16.  

The Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issues on appeal; however, as the preponderance of the 
evidence is against the veteran's claims, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of either of these 
issues on that basis.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3.


ORDER

Service connection for painful right varicocele as secondary 
to service-connected left spermatic vein ligation, left 
orchiectomy, and excision of left spermatic cord, is denied.

A total disability rating for compensation based on 
individual unemployability due to service-connected 
disabilities is denied.



		
RAYMOND F. FERNER
	Acting Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

